Title: 26. Fryday.
From: Adams, John
To: 


       Leur Gouvernement, (des Bataviennes) fut un Malange de Monarchie, d’aristocratie, et democratic On y voioit un chef, qui n’etoit proprement, que le premier des Citoiens, et qui donnoit, moins des ordres, que des Conseils. Les Grands, qui jugeoient les Procés de leur district, et commandoient les Troupes, etoient choisis, comme les rois dans les assemblees generales. Cent Personnes, prises dans la Multitude, servoient de Surveillans a chaque comte, et de chefs aux differens hameaux. La nation entiere étoit en quelque Sorte, une Armée toujours sur pied. Chaque famille y composoit un corps de Milice qui servoit sous le Capitaine qu’elle se donnoit.
      